Citation Nr: 1742717	
Decision Date: 09/27/17    Archive Date: 10/04/17

DOCKET NO.  15-11 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Laura E. Collins, Counsel



INTRODUCTION

The Veteran served on active duty from December 1955 to December 1957.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision issued by a Department of Veterans Affairs (VA) Regional Office.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's hearing loss has manifested with no worse than Level III hearing impairment in his left and Level I hearing impairment in his right ear.


CONCLUSION OF LAW

The criteria for an initial compensable rating for left ear hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.1-4.16, 4.85, Diagnostic Code 6100 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks an initial compensable rating for bilateral hearing loss.

Ratings are based on a schedule of reductions in earning capacity from specific injuries or combination of injuries.  The ratings shall be based, as far as practicable, upon the average impairments of earning capacity resulting from such injuries in civil occupations.  38 U.S.C.A. § 1155 (West 2014).  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2016).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3. 

Hearing loss ratings range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with average hearing thresholds determined by puretone audiometric testing at frequencies of 1000, 2000, 3000 and 4000 cycles per second.  "Puretone threshold average" is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz divided by four.  This average is used in all cases (including those in §4.86) to determine the Roman numeral designation for hearing impairment from Table VI or VIa.  38 C.F.R. § 4.85, DC 6100.  

Under certain exceptional patterns of hearing impairment, auditory acuity levels may be calculated using either TABLE VI, as described above, or TABLE VIA, which derives a Roman numeral designation based solely on the puretone audiometry test. 38 C.F.R. § 4.86.  The TABLE that produces the higher Roman numeral will be used. Id.  These auditory acuity levels are entered into TABLE VII of the rating schedule to determine the percentage disability rating.  38 C.F.R. § 4.85.

Pursuant to 38 C.F.R. § 4.85(a), an examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.

Service treatment records are unavailable for review.  The record contains two private audiograms from Victoria ENT Associates (Victoria ENT Hearing Center), dated in March 2003 and November 2011.  However, it is not clear from the report whether the test was conducted by a state-licensed audiologist and whether the Maryland CNC word list was used.  The report was also provided in an uninterpreted graphical audiogram.

The Veteran underwent a VA examination in March 2012.  He reported that his hearing loss impacts his daily life and ability to work in that he must ask people to repeat themselves to understand.  He also has difficulty hearing emergency vehicles.  Puretone thresholds (in decibels) and speech discrimination scores were as follows:


HERTZ
CNC

1000
2000
3000
4000
Avg
%
RIGHT
30
65
60
70
56.25
92
LEFT
40
60
65
75
60
88

The VA examiner reviewed the March 2003 and November 2011 audiograms and noted that they both revealed a mild to severe sensorineural hearing loss bilaterally.

As shown in the table, objective testing produced a puretone threshold average of 56.25 in the right ear and 60 in the left ear.  Maryland CNC speech discrimination scores were 92 percent in the right ear and 88 percent in the left ear.  Applying these results to TABLE VI yields a numeric designation of Level I impairment in the right ear and Level III impairment in the left ear.  Entering these numeric designations into TABLE VII yields a noncompensable or 0 percent rating.  38 C.F.R. § 4.85, DC 6100.  An exceptional pattern of hearing impairment is not shown.  38 C.F.R. § 4.86.

On the basis of the March 2012 VA audiological examination, the Veteran's bilateral hearing loss is not shown to have more nearly approximated the criteria for an initial compensable evaluation. 

The two private audiograms are inadequate for adjudication purposes.  In Savage v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held: "[I]n some circumstances, VA does have a duty to return for clarification unclear or insufficient private examination reports or VA progress notes."  24 Vet. App. 259, 260 (2011).  The Court specifically identified unclear application of the Maryland CNC test as a circumstance warranting remand for clarification.  Id. at 270.  The Court also has held that interpretation of a graphical audiogram is a finding of fact, to be made by the Board in the first instance.  Kelly v. Brown, 7 Vet. App. 471 (1995).  If the Board is unable to interpret the graphical audiogram due to unclear results or several possible interpretations, then the Board must remand the results for translation by an appropriate specialist. Id.

In this particular case, the Board need not remand the claim in order to obtain clarification regarding the graphical representation, or whether the test was conducted by a state-licensed audiologist and the Maryland CNC word list was used.  The reports reflect that puretone thresholds for 3000 Hertz were either not recorded or tested.  Pursuant to38 C.F.R. § 4.85(d), the average of puretone thresholds at 1000, 2000, 3000 and 4000 Hertz is used in all cases to determine the Roman numeral designation for hearing impairment.  Without the puretone thresholds for 3000 Hertz, there is no means to determine the required puretone threshold average and properly rate the Veteran's hearing loss disability.  For these reasons, the private audiograms are inadequate for adjudication purposes.

In a statement submitted in support of his appeal, the Veteran asserted that his hearing is "very poor."  The Board does not discount that the Veteran's contention with respect to his perceived hearing acuity; however, schedular disability ratings for hearing loss are based on the results of the audiological studies of record. Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992) ("Assignment of disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.").  Moreover, the rating criteria for hearing loss contemplate the functional effects of decreased hearing and difficulty understanding speech in an everyday work environment as these are the effects that VA's audiometric tests are designed to measure.  Doucette v. Shulkin, 28 Vet. App. 377 (2017).  The Veteran's hearing loss does not produce any other functional effects not contemplated by the rating schedule.  See id.   

There are no additional expressly or reasonably raised issues.



ORDER

An initial compensable rating for bilateral hearing loss is denied.



____________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


